              Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 1 of 12




 1 SARAH E. HARRINGTON
   Deputy Assistant Attorney General
 2
   STEPHANIE M. HINDS (CABN 154284)
 3 Acting United States Attorney

 4 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 5
   BENJAMIN WOLINSKY (CABN 305410)
 6 SHIWON CHOE (CABN 320041)
   Assistant United States Attorneys
 7
          450 Golden Gate Avenue, Box 36055
 8        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 9        Facsimile: (415) 436-6748
          benjamin.wolinsky@usdoj.gov
10        shiwon.choe@usdoj.gov

11 JAMIE ANN YAVELBERG
   PATRICIA L. HANOWER
12 ARTHUR S. DI DIO
   GARY R. DYAL
13 LAURIE A. OBEREMBT
   United States Department of Justice
14 Civil Division
   Commercial Litigation Branch
15
   Attorneys for the United States of America
16

17                                 UNITED STATES DISTRICT COURT

18                              NORTHERN DISTRICT OF CALIFORNIA

19                                     SAN FRANCISCO DIVISION

20   UNITED STATES OF AMERICA ex rel.            )   Case No. 3:13-cv-03891-EMC
     RONDA OSINEK,                               )
21                                               )   UNITED STATES’ NOTICE OF ELECTION TO
             Plaintiff,                          )   INTERVENE IN PART AND TO DECLINE TO
22                                               )   INTERVENE IN PART; ORDER TO UNSEAL
        v.                                       )
23                                               )
     KAISER PERMANENTE,                          )   FILED UNDER SEAL
24                                               )
             Defendant.                          )
25                                               )
                                                 )
26

27                                   (captions continued on next page)
28

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.
              Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 2 of 12




 1   UNITED STATES OF AMERICA ex rel.    ) Case No. 3:16-cv-01558-EMC
     NASER AREFI, AJITH KUMAR, and PRIME )
 2   HEALTHCARE SERVICES,                ) UNITED STATES’ NOTICE OF ELECTION TO
                                         ) INTERVENE IN PART AND TO DECLINE TO
 3          Plaintiffs,                  ) INTERVENE IN PART; ORDER TO UNSEAL
                                         )
 4      v.                               )
                                         ) FILED UNDER SEAL
 5   KAISER FOUNDATION HEALTH PLAN,      )
     INC., et al.,                       )
 6                                       )
            Defendants.                  )
 7                                       )

 8
     UNITED STATES OF AMERICA ex rel.          )   Case No. 3:16-cv-05337-EMC
 9   MARCIA STEIN AND RODOLFO BONE,            )
                                               )   UNITED STATES’ NOTICE OF ELECTION TO
10           Plaintiffs,                       )   INTERVENE IN PART AND TO DECLINE TO
                                               )   INTERVENE IN PART; ORDER TO UNSEAL
11      v.                                     )
                                               )
12   KAISER FOUNDATION HEALTH PLAN,            )   FILED UNDER SEAL
     INC., et al.,                             )
13                                             )
             Defendants.                       )
14                                             )
15
     UNITED STATES OF AMERICA and STATE ) Case No. 3:18-cv-01347-EMC
16   OF CALIFORNIA ex rel. GLORYANNE    )
     BRYANT and VICTORIA M. HERNANDEZ, ) UNITED STATES’ NOTICE OF ELECTION TO
17                                      ) INTERVENE IN PART AND TO DECLINE TO
           Plaintiffs,                  ) INTERVENE IN PART; ORDER TO UNSEAL
18                                      )
        v.                              )
19                                      ) FILED UNDER SEAL
     KAISER PERMANENTE, INC., et al.,   )
20                                      )
           Defendants.                  )
21                                      )
22
                                   (captions continued on next page)
23

24

25

26

27

28

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.
              Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 3 of 12




 1   UNITED STATES OF AMERICA and STATE ) Case No. 3:21-cv-03124-EMC
     OF CALIFORNIA ex rel. MICHAEL      )
 2   BICOCCA,                           ) UNITED STATES’ NOTICE OF ELECTION TO
                                        ) INTERVENE IN PART AND TO DECLINE TO
 3           Plaintiff,                 ) INTERVENE IN PART; ORDER TO UNSEAL
                                        )
 4        v.                            )
                                        ) FILED UNDER SEAL
 5   PERMANENTE MEDICAL GROUP, INC., et )
     al.,                               )
 6                                      )
             Defendants.                )
 7                                      )

 8
     UNITED STATES OF AMERICA ex rel.         )   Case No. 3:21-cv-03894-EMC
 9   JAMES M. TAYLOR,                         )
                                              )   UNITED STATES’ NOTICE OF ELECTION TO
10           Plaintiff,                       )   INTERVENE IN PART AND TO DECLINE TO
                                              )   INTERVENE IN PART; ORDER TO UNSEAL
11      v.                                    )
                                              )
12   KAISER PERMANENTE, INC., et al.,         )   FILED UNDER SEAL
                                              )
13           Defendants.                      )
                                              )
14                                            )
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.
             Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 4 of 12




 1          1.      Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the United States

 2 notifies the Court that it hereby intervenes in part and declines to intervene in part in the above-

 3 captioned consolidated qui tam actions. Specifically, the United States intervenes on the allegations that

 4 defendants Kaiser Permanente; Kaiser Foundation Health Plan, Inc.; Kaiser Foundation Health Plan of

 5 Colorado; The Permanente Medical Group, Inc.; Southern California Permanente Medical Group, Inc.;

 6 and Colorado Permanente Medical Group, P.C.; submitted, or caused to be submitted, false claims for

 7 risk-adjustment payments based on diagnoses improperly added via addenda under Medicare Part C

 8 from the years 2009 until present. The United States declines to intervene on all other allegations. The

 9 United States will file and serve its consolidated complaint within 90 days (i.e., by October 25, 2021), as

10 provided for in Federal Rule of Civil Procedure 4(m).

11          2.      The United States requests that the following be unsealed:

12                  a.     the Complaint filed on August 22, 2013, by the relator in United States ex rel.

13                         Osinek v. Kaiser Permanente, No. 3:13-cv-03891-EMC (N.D. Cal.);

14                  b.     the Complaint filed on September 4, 2015, by the relators in United States ex rel.

15                         Arefi v. Kaiser Foundation Health Plan, Inc., No. 3:16-cv-01558-EMC (N.D.

16                         Cal.);

17                  c.     the Complaint filed on May 16, 2016, by the relators in United States ex rel. Stein

18                         v. Kaiser Foundation Health Plan, Inc., No. 3:16-cv-05337-EMC (N.D. Cal.);

19                  d.     the First Amended Complaint filed on November 3, 2016, by the relators in

20                         United States ex rel. Stein v. Kaiser Foundation Health Plan, Inc., No. 3:16-cv-

21                         05337-EMC (N.D. Cal.);

22                  e.     the Complaint filed on March 1, 2018, by the relators in United States ex rel.

23                         Bryant v. Kaiser Permanente, No. 3:18-cv-01347-EMC (N.D. Cal.);

24                  f.     the Complaint filed on February 10, 2020, by the relator in United States ex rel.

25                         Bicocca v. Permanente Medical Group, Inc., No. 3:21-cv-03124-EMC (N.D.

26                         Cal.);

27                  g.     the First Amended Complaint filed on October 9, 2020, by the relator in United

28                         States ex rel. Bicocca v. Permanente Medical Group, Inc., No. 3:21-cv-03124-

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.             1
             Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 5 of 12




 1                          EMC (N.D. Cal.);

 2                  h.      the Complaint filed on October 22, 2014, by the relator in United States ex rel.

 3                          Taylor v. Kaiser Permanente, No. 3:21-cv-03894-EMC (N.D. Cal.);

 4                  i.      the First Amended Complaint filed on November 3, 2014, by the relator in United

 5                          States ex rel. Taylor v. Kaiser Permanente, No. 3:21-cv-03894-EMC (N.D. Cal.);

 6                  j.      the United States’ Motion to Consolidate Cases filed on June 11, 2021;

 7                  k.      the Order Granting the United States’ Motion to Consolidate Cases filed on June

 8                          25, 2021;

 9                  l.      this Notice of Election to Intervene in Part and to Decline to Intervene in Part, and

10                          accompanying order; and

11                  m.      all future filings in this action.

12 All other contents of the Court’s files in these matters (including, but not limited to, any applications

13 filed by the United States for an extension of the investigative period under 31 U.S.C. § 3130(b)(3) or

14 for any other reason) should remain under seal (and not placed on the public docket) and not be served

15 upon the defendants.

16          3.      Although the United States declines to intervene in a portion of these consolidated

17 actions, we respectfully refer the Court to 31 U.S.C. § 3730(b)(1), which allows a relator to maintain the

18 declined portion of an action in the name of the United States; providing, however, that the “action may

19 be dismissed only if the court and the Attorney General give written consent to the dismissal and their

20 reasons for consenting.” The United States Court of Appeals for the Ninth Circuit has held that,

21 notwithstanding this language, the United States only has the right to a hearing when it objects to a

22 settlement or dismissal of the action. United States ex rel. Green v. Northrop Corp., 59 F.3d 953, 959

23 (9th Cir. 1995); United States ex rel. Killingsworth v. Northrop Corp., 25 F.3d 715, 723–25 (9th Cir.

24 1994). Therefore, the United States requests that, should either a relator or a defendant propose that the

25 portion of these actions in which the United States has not intervened be dismissed, settled, or otherwise

26 discontinued, this Court provide the United States with notice and an opportunity to be heard before

27 ruling or granting its approval.

28          4.      Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.             2
             Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 6 of 12




 1 pleadings filed in this action, even as to the non-intervened portion of these actions, be served upon the

 2 United States. The United States also requests that all orders issued by the Court be sent to the

 3 government’s counsel. The United States reserves its right to order any deposition transcripts and to

 4 intervene in the portion of these actions in which it is declining to intervene today, for good cause, at a

 5 later date. The United States reserves the right to seek the dismissal of any relator’s action or claim on

 6 any appropriate grounds, including under 31 U.S.C. §§ 3730(b)(5) and (e)(4).

 7          5.      The United States requests that the initial case management conference be set at least one

 8 month after October 25, 2021, so that the parties may have adequate time to confer after the United

 9 States’ complaint is filed and served, and prior to the conference.

10

11 DATED: July 27, 2021                                   Respectfully submitted,

12                                                        SARAH E. HARRINGTON
                                                          Deputy Assistant Attorney General
13
                                                          STEPHANIE M. HINDS
14                                                        Acting United States Attorney

15                                                        /s/ Benjamin J. Wolinsky
                                                          BENJAMIN WOLINSKY
16                                                        SHIWON CHOE
                                                          Assistant United States Attorneys
17
                                                          JAMIE ANN YAVELBERG
18                                                        PATRICIA L. HANOWER
                                                          ARTHUR S. DI DIO
19                                                        GARY R. DYAL
                                                          LAURIE A. OBEREMBT
20                                                        United States Department of Justice
                                                          Civil Division
21                                                        Commercial Litigation Branch

22                                                        Attorneys for the United States of America

23

24

25

26

27

28

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.             3
             Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 7 of 12




 1                                                     ORDER

 2          The Court, having considered the United States’ Notice of Election to Intervene in Part and to

 3 Decline to Intervene in Part, hereby orders that:

 4          1.     All current contents of the Court’s files in these consolidated actions shall remain under

 5 seal (and not placed on the public docket) and not be served upon Defendants, except for:

 6                 a.      the Complaint filed on August 22, 2013, by the relator in United States ex rel.

 7                         Osinek v. Kaiser Permanente, No. 3:13-cv-03891-EMC (N.D. Cal.);

 8                 b.      the Complaint filed on September 4, 2015, by the relators in United States ex rel.

 9                         Arefi v. Kaiser Foundation Health Plan, Inc., No. 3:16-cv-01558-EMC (N.D.

10                         Cal.);

11                 c.      the Complaint filed on May 16, 2016, by the relators in United States ex rel. Stein

12                         v. Kaiser Foundation Health Plan, Inc., No. 3:16-cv-05337-EMC (N.D. Cal.);

13                 d.      the First Amended Complaint filed on November 3, 2016, by the relators in

14                         United States ex rel. Stein v. Kaiser Foundation Health Plan, Inc., No. 3:16-cv-

15                         05337-EMC (N.D. Cal.);

16                 e.      the Complaint filed on March 1, 2018, by the relators in United States ex rel.

17                         Bryant v. Kaiser Permanente, No. 3:18-cv-01347-EMC (N.D. Cal.);

18                 f.      the Complaint filed on February 10, 2020, by the relator in United States ex rel.

19                         Bicocca v. Permanente Medical Group, Inc., No. 3:21-cv-03124-EMC (N.D.

20                         Cal.);

21                 g.      the First Amended Complaint filed on October 9, 2020, by the relator in United

22                         States ex rel. Bicocca v. Permanente Medical Group, Inc., No. 3:21-cv-03124-

23                         EMC (N.D. Cal.);

24                 h.      the Complaint filed on October 22, 2014, by the relator in United States ex rel.

25                         Taylor v. Kaiser Permanente, No. 3:21-cv-03894-EMC (N.D. Cal.);

26                 i.      the First Amended Complaint filed on November 3, 2014, by the relator in United

27                         States ex rel. Taylor v. Kaiser Permanente, No. 3:21-cv-03894-EMC (N.D. Cal.);

28                 j.      the United States’ Motion to Consolidate Cases filed on June 11, 2021;

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.
              Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 8 of 12




 1                  k.      the Order Granting the United States’ Motion to Consolidate Cases filed on June

 2                          25, 2021;

 3                  l.      the United States’ Notice of Election to Intervene in Part and to Decline to

 4                          Intervene in Part filed on July 27, 2021; and

 5                  m.      this Order.

 6          2.      The seal is lifted as to all matters occurring in these consolidated actions after the date of

 7 this Order.

 8          3.      The United States shall promptly serve Defendants with a copy of this Order and the

 9 United States’ Notice of Election to Intervene in Part and to Decline to Intervene in Part, and shall serve

10 defendants Kaiser Permanente; Kaiser Foundation Health Plan, Inc.; Kaiser Foundation Health Plan of

11 Colorado; The Permanente Medical Group, Inc.; Southern California Permanente Medical Group, Inc.;

12 and Colorado Permanente Medical Group, P.C., as well as any other newly named defendants, with the

13 United States’ complaint by October 25, 2021, in accordance with Federal Rule of Civil Procedure 4(m).

14          4.      Counsel for the United States shall file a notice of appearance in this action, if they have

15 not already done so, for the purpose of receiving ECF notifications of all pleadings and motions filed in

16 this action, as provided for in 31 U.S.C. § 3730(c)(3). The United States may order any deposition

17 transcripts and is entitled to intervene in the portion of these actions in which it is declining to intervene

18 today, for good cause, at any time.

19          5.      Should either a relator or a defendant propose that the portion of these actions in which

20 the United States has not intervened be dismissed, settled, or otherwise discontinued, the Court will

21 provide the United States with notice and an opportunity to be heard before ruling or granting its

22 approval, in accordance with 31 U.S.C. § 3730(b)(1).

23          6.      The initial case management conference in these consolidated actions shall be held on

24 October 26, 2021 at 1:30PM conducted by Zoom Webinar. The parties shall file a joint case

25 management statement no later than seven days before the conference.

26

27

28

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.             2
            Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 9 of 12




 1         IT IS SO ORDERED

 2

 3 DATED: July 28, 2021

 4
                                                  HON. EDWARD M. CHEN
 5                                                United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.             3
            Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 10 of 12




 1                                      CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that he is an employee of the Office of the United States

 3 Attorney for the Northern District of California and is a person of such age and discretion to be

 4 competent to serve papers. The undersigned further certifies that he is causing a copy of:

 5    UNITED STATES’ NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE
                TO INTERVENE IN PART; [PROPOSED] ORDER TO UNSEAL
 6
                                             FILED UNDER SEAL
 7

 8 to be served this date upon the parties as follows:

 9 Counsel for Relator Osinek

10 GIBBS LAW GROUP LLP
   Eric Gibbs
11 Dylan Hughes
   Amy Zeman
12 505 14th Street, Suite 1110
   Oakland, CA 94612
13 ehg@classlawgroup.com
   dsh@classlawgroup.com
14 amz@classlawgroup.com

15 Counsel for the Arefi Relators

16 NELSON HARDIMAN, LLP
   Mark S. Hardiman
17 Salvatore Zimmitti
   100 Glendon Ave, 14th Floor
18 Los Angeles, CA 90024
   mhardiman@nelsonhardiman.com
19 szimmitti@nelsonhardiman.com

20 Counsel for the Stein Relators

21 THE HANAGAMI LAW FIRM, APC
   William K. Hanagami
22 5950 Canoga Avenue, Suite 130
   Woodland Hills, CA 91367
23 billhanagami@esquire.la

24 Counsel for the Bryant Relators

25 GOLDBERG KOHN
   Roger A. Lewis
26 55 East Monroe Street, Suite 3300
   Chicago, IL 60603-5792
27 roger.lewis@goldbergkohn.com

28

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.             4
            Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 11 of 12




 1 Counsel for Relator Bicocca

 2 ALEXANDER MORRISON + FEHR, LLP
   J. Bernard Alexander III
 3 1900 Avenue of the Stars, Suite 900
   Los Angeles, CA 90067
 4 balexander@amfllp.com

 5 THE EMPLOYMENT LAW GROUP, P.C.
   R. Scott Oswald
 6 Janel Quinn
   1717 K Street NW, Suite 1110
 7 Washington, DC 20006
   soswald@employmentlawgroup.com
 8 jquinn@employmentlawgroup.com

 9 Counsel for Relator Taylor

10 LOEVY & LOEVY
   Daniel Moore Twetten
11 2060 Broadway Street, Suite 460
   Boulder, CO 80302
12 dan@loevy.com

13 CONSTANTINE CANNON LLP
   Jessica Tien-Lai Moore
14 Michael James Ronickher
   Ronny Valdes
15 Max Voldman
   1001 Pennsylvania Ave, NW, Suite 1300N
16 Washington, DC 20004
   jmoore@constantinecannon.com
17 mronickher@constantinecannon.com
   rvaldes@constantinecannon.com
18 mvoldman@constantinecannon.com

19 Counsel for the State of California

20 CALIFORNIA DEPARTMENT OF JUSTICE
   Deputy Attorney General John P. Fisher
21 1615 Murray Canyon Frazee Road, Suite 700
   San Diego, CA 92108
22
   john.fisher@doj.ca.gov
23
   Deputy Attorney General Kevin Davis
24 2329 Gateway Oaks Drive, Suite 200
   Sacramento, CA 95833
25 kevin.davis@doj.ca.gov

26

27

28

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.             5
            Case 3:13-cv-03891-EMC Document 65 Filed 07/29/21 Page 12 of 12




 1 _____ BY FIRST CLASS MAIL, by placing such envelope(s) with postage thereon fully prepaid in the
         designated area for outgoing U.S. mail in accordance with this office’s practice.
 2
   _____ BY PERSONAL SERVICE, (MESSENGER)
 3
   _____ BY FEDERAL EXPRESS
 4
   _____ BY FACSIMILE, (FAX) Telephone No.:
 5
   __/__ BY EMAIL: I caused each such document to be sent by email to the person or offices of each
 6       address above.

 7 ______BY CERTIFIED MAIL, by placing such envelope(s) with postage thereon fully prepaid in the
         designated area for outgoing U.S. mail in accordance with this office’s practice.
 8

 9         I declare under penalty of perjury, under the laws of the United States, that the foregoing is true

10   and correct.

11
     DATED: July 27, 2021                        /s/ Benjamin J. Wolinsky
12                                               BENJAMIN J. WOLINSKY
                                                 Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF ELECTION TO INTERVENE IN PART AND TO DECLINE IN PART; ORDER TO UNSEAL
     No. 3:13-cv-03891-EMC et al.             6
